OPINION
By THE COURT.
Submitted on motion of the appellee seeking an order. dismissing the appeal upon the following grounds:
1. The appellant has not filed with the clerk of this Court her bill of exceptions, her assignment of errors, or her brief; and
2. The order from which the appeal has been taken is not a final order.
The record reveals that the appeal is on questions of law, that the same was filed on February 1, 1955, and nothing further has been filed to this date, to wit: April 12, 1955. The first branch of the motion is well taken.
As to the second branch, the record reveals the order appealed from is one overruling a motion to vacate an order designating a member of the Common Pleas Court to act as Probate Judge and hear the pending matter before the Court. This is not a final order but merely an interlocutory one.
The motion will be sustained on both grounds.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.